DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 13-15, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al. (US# 2018/0098349 hereinafter referred to as Sun).

	RE Claim 1, Sun discloses a communications method, the method comprising: 
	receiving, by a first mobile terminal from a wireless base station, a first uplink resource grant schedule (See Sun [0084], [0107], [0127], [0129] -scheduling of 1st and 2nd UL grants (dedicated/contention-based) can be done simultaneously), said first uplink resource grant schedule including a first uplink resource grant and a second uplink resource grant (See Sun [0084], [0107], [0127], [0129] - 1st and 2nd UL grants (dedicated/contention-based)), said first uplink resource grant giving the first mobile terminal an exclusive right to use a first set of resource blocks (See Sun [0084], [0107], [0127], [0129] -scheduling of 1st UL grant (dedicated)) on a recurring basis (See Sun [0011], [0090] – scheduling periodic usage of resources) and the second uplink resource grant giving the first mobile terminal a non-exclusive right to use a second set of resource blocks (See Sun [0084], [0107], [0127], [0129] -scheduling of 2nd UL grant (contention-based)) on a recurring basis (See Sun [0011], [0090] – scheduling periodic usage of resources); 
	using, by the first mobile terminal, the first set of resource blocks to transmit uplink data to the wireless base station during a first period of time (See Sun [0084] – using 1st set of dedicated resources); and 
	using, by the first mobile terminal, the second set of resource blocks to transmit uplink data to the wireless base station (See Sun [0084] – using 2nd set of contention-based resources) during at least a first time interval of the first period of time (See Sun [0084], FIG 5), said first period of time including multiple time intervals during which the first mobile terminal has been granted the non-exclusive right to use the second set of resource blocks to transmit uplink data to the wireless base station (See Sun [0084], FIG 5 – UL resources (both 1st and 2nd sets of resources) can be in same slot that the assignment came in (FIG 5) or in subsequent UL frame).

	RE Claim 2, Sun discloses a method, as set forth in claim 1 above, wherein the first uplink resource grant and the second uplink resource grant are proactive uplink resource grants (See Sun [0005], [0089] – UL resources and parameter assignments remain fixed).

	RE Claim 3, Sun discloses a method, as set forth in claim 1 above, wherein the first set of resource blocks includes one or more resource blocks (See Sun [0084] – one or more resource elements); and 
	wherein the second set of resource blocks includes one or more resource blocks which are different from the resource blocks in said first set of resource blocks (See Sun [0020] – 1st and 2nd set of resources can overlap, partially overlap, or not overlap at all).

	RE Claim 13, Sun discloses a wireless communications system comprising:
	a first mobile terminal (See Sun FIG 2 – UE), said first mobile terminal including: 
	a memory (See Sun FIG 9); and 
	a first processor (See Sun FIG 9), said first processor controlling the first mobile terminal to perform the following operations:
	receive, by the first mobile terminal from a wireless base station, a first uplink resource grant schedule (See Sun [0084], [0107], [0127], [0129] -scheduling of 1st and 2nd UL grants (dedicated/contention-based) can be done simultaneously), said first uplink resource grant schedule including a first uplink resource grant and a second uplink resource grant (See Sun [0084], [0107], [0127], [0129] - 1st and 2nd UL grants (dedicated/contention-based)), said first uplink resource grant giving the first mobile terminal an exclusive right to use a first set of resource blocks (See Sun [0084], [0107], [0127], [0129] -scheduling of 1st UL grant (dedicated)) on a recurring basis (See Sun [0011], [0090] – scheduling periodic usage of resources) and the second uplink resource grant giving the first mobile terminal a non-exclusive right to use a second set of resource blocks (See Sun [0084], [0107], [0127], [0129] -scheduling of 2nd UL grant (contention-based)) on a recurring basis (See Sun [0011], [0090] – scheduling periodic usage of resources); 
	use, by the first mobile terminal, the first set of resource blocks to transmit uplink data to the wireless base station during a first period of time (See Sun [0084] – using 1st set of dedicated resources); and 
	use, by the first mobile terminal, the second set of resource blocks to transmit uplink data to the wireless base station (See Sun [0084] – using 2nd set of contention-based resources) during at least a first time interval of the first period of time (See Sun [0084], FIG 5), said first period of time including multiple time intervals during which the first mobile terminal has been granted the non-exclusive right to use the second set of resource blocks to transmit uplink data to the wireless base station (See Sun [0084], FIG 5 – UL resources (both 1st and 2nd sets of resources) can be in same slot that the assignment came in (FIG 5) or in subsequent UL frame).

	RE Claim 14, Sun discloses a communications system, as set forth in claim 13 above, wherein the first uplink resource grant and the second uplink resource grant are proactive uplink resource grants (See Sun [0005], [0089] – UL resources and parameter assignments remain fixed).

	RE Claim 15, Sun discloses a communications system, as set forth in claim 13 above, wherein the first set of resource blocks includes one or more resource blocks (See Sun [0084] – one or more resource elements); and 
	wherein the second set of resource blocks includes one or more resource blocks which are different from the resource blocks in said first set of resource blocks (See Sun [0020] – 1st and 2nd set of resources can overlap, partially overlap, or not overlap at all).

	RE Claim 20, Sun discloses a non-transitory computer readable medium including a first set of computer executable instructions which when executed by a processor of a first mobile terminal (See Sun FIGs 2, 9) cause the first mobile terminal to perform the steps of:
	receiving, by a first mobile terminal from a wireless base station, a first uplink resource grant schedule (See Sun [0084], [0107], [0127], [0129] -scheduling of 1st and 2nd UL grants (dedicated/contention-based) can be done simultaneously), said first uplink resource grant schedule including a first uplink resource grant and a second uplink resource grant (See Sun [0084], [0107], [0127], [0129] - 1st and 2nd UL grants (dedicated/contention-based)), said first uplink resource grant giving the first mobile terminal an exclusive right to use a first set of resource blocks (See Sun [0084], [0107], [0127], [0129] -scheduling of 1st UL grant (dedicated)) on a recurring basis (See Sun [0011], [0090] – scheduling periodic usage of resources) and the second uplink resource grant giving the first mobile terminal a non-exclusive right to use a second set of resource blocks (See Sun [0084], [0107], [0127], [0129] -scheduling of 2nd UL grant (contention-based)) on a recurring basis (See Sun [0011], [0090] – scheduling periodic usage of resources); 
	using, by the first mobile terminal, the first set of resource blocks to transmit uplink data to the wireless base station during a first period of time (See Sun [0084] – using 1st set of dedicated resources); and 
	using, by the first mobile terminal, the second set of resource blocks to transmit uplink data to the wireless base station (See Sun [0084] – using 2nd set of contention-based resources) during at least a first time interval of the first period of time (See Sun [0084], FIG 5), said first period of time including multiple time intervals during which the first mobile terminal has been granted the non-exclusive right to use the second set of resource blocks to transmit uplink data to the wireless base station (See Sun [0084], FIG 5 – UL resources (both 1st and 2nd sets of resources) can be in same slot that the assignment came in (FIG 5) or in subsequent UL frame).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US# 2018/0098349 hereinafter referred to as Sun) in view of Kim et al. (US# 2013/0223397 hereinafter referred to as Kim).

	RE Claim 4, Sun discloses a method, as set forth in claim 3 above, wherein the second set of resource blocks are resource blocks also granted to a second mobile terminal for use in communicating uplink data to the wireless base station during the first period of time (See Sun [0090] – two or more scheduled entities using same contention-based resources can simultaneously transmit causing collision).
	Sun does not specifically disclose wherein the method further comprises: receiving, by the first mobile terminal from the wireless base station in connection with the first uplink resource grant schedule, an instruction to not transmit uplink data on every recurrence of the second set of resource blocks.
	However, Kim teaches of receiving, by the first mobile terminal from the wireless base station in connection with the first uplink resource grant schedule, an instruction to not transmit uplink data on every recurrence of the second set of resource blocks (See Kim [0096] – base station instructing UE transmitting the periodic SRS to temporarily stop transmitting to avoid collision with other UE).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless resource granting and usage system, as disclosed in Sun, comprising receiving, by the first mobile terminal from the wireless base station in connection with the first uplink resource grant schedule, an instruction to not transmit uplink data on every recurrence of the second set of resource blocks, as taught in Kim. One is motivated as such in order to improve reliability of transmissions in the system (See Kim [0085]).

	RE Claim 16, Sun discloses a communications system, as set forth in claim 15 above, wherein the second set of resource blocks are resource blocks also granted to a second mobile terminal for use in communicating uplink data to the wireless base station during the first period of time (See Sun [0090] – two or more scheduled entities using same contention-based resources can simultaneously transmit causing collision).
	Sun does not specifically disclose 
	receiving, by the first mobile terminal from the wireless base station in connection with the first uplink resource grant schedule, an instruction to not transmit uplink data on every recurrence of the second set of resource blocks.
	However, Kim teaches of receiving, by the first mobile terminal from the wireless base station in connection with the first uplink resource grant schedule, an instruction to not transmit uplink data on every recurrence of the second set of resource blocks (See Kim [0096] – base station instructing UE transmitting the periodic SRS to temporarily stop transmitting to avoid collision with other UE).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless resource granting and usage system, as disclosed in Sun, comprising receiving, by the first mobile terminal from the wireless base station in connection with the first uplink resource grant schedule, an instruction to not transmit uplink data on every recurrence of the second set of resource blocks, as taught in Kim. One is motivated as such in order to improve reliability of transmissions in the system (See Kim [0085]).

Claims 5, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US# 2018/0098349 hereinafter referred to as Sun) in view of Kim et al. (US# 2013/0223397 hereinafter referred to as Kim) and Vukovic et al. (US# 2009/0238122 hereinafter referred to as Vukovic).

	RE Claim 5, Sun, modified by Kim, discloses a method, as set forth in claim 4 above. Sun, modified by Kim, does not specifically disclose wherein said second set of resource blocks were granted to the second mobile device for the exclusive use of the second mobile terminal during a second period of time but were not used or had low usage by the second mobile terminal during the second period of time, said second period of time occurring prior to the first period of time.
	However, Vukovic teaches of wherein said second set of resource blocks were granted to the second mobile device for the exclusive use of the second mobile terminal during a second period of time but were not used or had low usage by the second mobile terminal during the second period of time, said second period of time occurring prior to the first period of time (See Vukovic [0020] – resources allocated as dedicated, if not used, can be reallocated to non-dedicated resource allocation).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless resource granting and usage system, as disclosed in Sun, modified by Kim, wherein said second set of resource blocks were granted to the second mobile device for the exclusive use of the second mobile terminal during a second period of time but were not used or had low usage by the second mobile terminal during the second period of time, said second period of time occurring prior to the first period of time, as taught in Vukovic. One is motivated as such in order to improve resource utilization efficiency (See Vukovic Background).

	RE Claim 17, Sun, modified by Kim, discloses a communications system, as set forth in claim 16 above. Sun, modified by Kim, does not specifically disclose wherein said second set of resource blocks were granted to the second mobile device for the exclusive use of the second mobile terminal during a second period of time but were not used or had low usage by the second mobile terminal during the second period of time, said second period of time occurring prior to the first period of time.
	However, Vukovic teaches of wherein said second set of resource blocks were granted to the second mobile device for the exclusive use of the second mobile terminal during a second period of time but were not used or had low usage by the second mobile terminal during the second period of time, said second period of time occurring prior to the first period of time (See Vukovic [0020] – resources allocated as dedicated, if not used, can be reallocated to non-dedicated resource allocation).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless resource granting and usage system, as disclosed in Sun, modified by Kim, wherein said second set of resource blocks were granted to the second mobile device for the exclusive use of the second mobile terminal during a second period of time but were not used or had low usage by the second mobile terminal during the second period of time, said second period of time occurring prior to the first period of time, as taught in Vukovic. One is motivated as such in order to improve resource utilization efficiency (See Vukovic Background).

Claims 6-7, 12, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US# 2018/0098349 hereinafter referred to as Sun) in view of Tenny et al. (US# 2017/0311182 hereinafter referred to as Tenny).

	RE Claim 6, Sun discloses a method, as set forth in claim 1 above. Sun does not specifically disclose further comprising: 
	upon receiving a NACK by the first mobile terminal in response to an uplink data transmission using one or more of the resource blocks of the second set of resource blocks during the first period of time, making a determination, by the first mobile terminal, as to whether or not the NACK resulted from uplink channel conditions.
	However, Tenny teaches of 
	upon receiving a NACK by the first mobile terminal in response to an uplink data transmission using one or more of the resource blocks of the second set of resource blocks during the first period of time, making a determination, by the first mobile terminal, as to whether or not the NACK resulted from uplink channel conditions (See Tenny [0045] – NACK received at terminal, terminal determines if it was because of channel conditions on UL).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless resource granting and usage system, as disclosed in Sun, comprising upon receiving a NACK by the first mobile terminal in response to an uplink data transmission using one or more of the resource blocks of the second set of resource blocks during the first period of time, making a determination, by the first mobile terminal, as to whether or not the NACK resulted from uplink channel conditions, as taught in Tenny. One is motivated as such in order to efficiently utilize resources in a high reliability and low latency environment (See Tenny Background; Summary).

	RE Claim 7, Sun discloses a method, as set forth in claim 1 above. Sun does not specifically disclose further comprising: 
	upon receiving a NACK by the first mobile terminal in response to an uplink data transmission using one or more of the resource blocks of the second set of resource blocks during the first period of time, making a determination, by the first mobile terminal, as to whether or not the NACK resulted from multiple mobile terminals simultaneously transmitting uplink data using one or more of the same resource blocks of the second set of resource blocks.
	However, Tenny teaches of 
	upon receiving a NACK by the first mobile terminal in response to an uplink data transmission using one or more of the resource blocks of the second set of resource blocks during the first period of time, making a determination, by the first mobile terminal, as to whether or not the NACK resulted from multiple mobile terminals simultaneously transmitting uplink data using one or more of the same resource blocks of the second set of resource blocks (See Tenny [0045] – NACK received at terminal, terminal determines if it was because of collision on UL).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless resource granting and usage system, as disclosed in Sun, comprising upon receiving a NACK by the first mobile terminal in response to an uplink data transmission using one or more of the resource blocks of the second set of resource blocks during the first period of time, making a determination, by the first mobile terminal, as to whether or not the NACK resulted from multiple mobile terminals simultaneously transmitting uplink data using one or more of the same resource blocks of the second set of resource blocks, as taught in Tenny. One is motivated as such in order to efficiently utilize resources in a high reliability and low latency environment (See Tenny Background; Summary).

	RE Claim 12, Sun discloses a method, as set forth in claim 1 above. Sun does not specifically disclose further comprising: 
	when the first mobile terminal makes the determination that the NACK received in response to the uplink data transmission is not the result of uplink channel conditions, the first mobile terminal takes a data collision mitigation action.
	However, Tenny teaches of when the first mobile terminal makes the determination that the NACK received in response to the uplink data transmission is not the result of uplink channel conditions, the first mobile terminal takes a data collision mitigation action (See Tenny [0045] – if NACK was because of collision, resending with changes in transmission parameters (i.e. MCS, power, etc…)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless resource granting and usage system, as disclosed in Sun, comprising when the first mobile terminal makes the determination that the NACK received in response to the uplink data transmission is not the result of uplink channel conditions, the first mobile terminal takes a data collision mitigation action, as taught in Tenny. One is motivated as such in order to efficiently utilize resources in a high reliability and low latency environment (See Tenny Background; Summary).

	RE Claim 18, Sun discloses a communications system, as set forth in claim 13 above. Sun does not specifically disclose further comprising: 
	upon receiving a NACK by the first mobile terminal in response to an uplink data transmission using one or more of the resource blocks of the second set of resource blocks during the first period of time, the first processor further controls the first mobile terminal to make a determination as to whether or not the NACK resulted from uplink channel conditions.
	However, Tenny teaches of 
	upon receiving a NACK by the first mobile terminal in response to an uplink data transmission using one or more of the resource blocks of the second set of resource blocks during the first period of time, the first processor further controls the first mobile terminal to make a determination as to whether or not the NACK resulted from uplink channel conditions (See Tenny [0045] – NACK received at terminal, terminal determines if it was because of channel conditions on UL).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless resource granting and usage system, as disclosed in Sun, comprising upon receiving a NACK by the first mobile terminal in response to an uplink data transmission using one or more of the resource blocks of the second set of resource blocks during the first period of time, the first processor further controls the first mobile terminal to make a determination as to whether or not the NACK resulted from uplink channel conditions, as taught in Tenny. One is motivated as such in order to efficiently utilize resources in a high reliability and low latency environment (See Tenny Background; Summary).

Claims 8-9, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US# 2018/0098349 hereinafter referred to as Sun) in view of Tenny et al. (US# 2017/0311182 hereinafter referred to as Tenny) and Hor-Lao et al. (US# 2020/0252873 hereinafter referred to as Hor-Lao).

	RE Claim 8, Sun, modified by Tenny, discloses a method, as set forth in claim 6 above, wherein said determination, by the first mobile terminal, as to whether the NACK resulted from uplink channel conditions is based on measurements of one or more resource blocks in the second set of resource blocks used to transmit the uplink data corresponding to the received NACK (See Tenny [0045] – indication of channel quality).
	Sun, modified by Tenny, does not specifically disclose determining the channel conditions based on measured Reference Signal Received Power (RSRP).
	However, Hor-Lao teaches of determining channel conditions based on measured Reference Signal Received Power (RSRP) (See Hor-Lao [0039] – poor channel quality can be determined based on RSRP).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless resource granting and usage system, as disclosed in Sun, modified by Tenny, comprising determining channel conditions based on measured Reference Signal Received Power (RSRP), as taught in Hor-Lao. One is motivated as such in order to improve communication resource usage and experience (See Hor-Lao Background; Summary; [0039]).

	RE Claim 9, Sun, modified by Tenny, discloses a method, as set forth in claim 6 above, wherein said determination, by the first mobile terminal, as to whether the NACK resulted from uplink channel conditions is based on measurements of one or more resource blocks in the second set of resource blocks used to transmit the uplink data corresponding to the received NACK (See Tenny [0045] – indication of channel quality).
	Sun, modified by Tenny, does not specifically disclose determining the channel conditions based on measured Reference Signal Strength Indicator (RSSI).
	However, Hor-Lao teaches of determining channel conditions based on measured Reference Signal Strength Indicator (RSSI) (See Hor-Lao [0039] – poor channel quality can be determined based on RSSI).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless resource granting and usage system, as disclosed in Sun, modified by Tenny, comprising determining channel conditions based on measured Reference Signal Strength Indicator (RSSI), as taught in Hor-Lao. One is motivated as such in order to improve communication resource usage and experience (See Hor-Lao Background; Summary; [0039]).

	RE Claim 19, Sun, modified by Tenny, discloses a communications system, as set forth in claim 18 above, wherein said determination, by the first mobile terminal, as to whether the NACK resulted from uplink channel conditions is based on measurements of one or more resource blocks in the second set of resource blocks used to transmit the uplink data corresponding to the received NACK (See Tenny [0045] – indication of channel quality).
	Sun, modified by Tenny, does not specifically disclose determining the channel conditions based on measured Reference Signal Received Power (RSRP).
	However, Hor-Lao teaches of determining channel conditions based on measured Reference Signal Received Power (RSRP) (See Hor-Lao [0039] – poor channel quality can be determined based on RSRP).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless resource granting and usage system, as disclosed in Sun, modified by Tenny, comprising determining channel conditions based on measured Reference Signal Received Power (RSRP), as taught in Hor-Lao. One is motivated as such in order to improve communication resource usage and experience (See Hor-Lao Background; Summary; [0039]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US# 2018/0098349 hereinafter referred to as Sun) in view of Tenny et al. (US# 2017/0311182 hereinafter referred to as Tenny) and Wang et al. (US# 2020/0084650 hereinafter referred to as Wang).

	RE Claim 10, Sun, modified by Tenny, discloses a method, as set forth in claim 6 above.
	Sun, modified by Tenny, does not specifically disclose 
	measuring, by the first mobile terminal, a Reference Signal Received Power (RSRP) value for at least one resource block in the second set of resource blocks whenever the first mobile terminal transmits uplink data to the wireless base station; 
	determining a moving average RSRP value for the at least one resource block as each RSRP value of the at least one resource block in the second set of resource blocks is measured; and 
	determining a RSRP standard deviation for the measured RSRP values.
	However, Wang teaches of
	measuring, by the first mobile terminal, a Reference Signal Received Power (RSRP) value for at least one resource block in the second set of resource blocks whenever the first mobile terminal transmits uplink data to the wireless base station (See Wang [0108] – UE measuring RSRP for resource blocks); 
	determining a moving average RSRP value for the at least one resource block as each RSRP value of the at least one resource block in the second set of resource blocks is measured (See Wang [0108] – UE determining moving average along with RSRP); and 
	determining a RSRP standard deviation for the measured RSRP values (See Wang [0108] – UE determining RSRP standard deviation).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless resource granting and usage system, as disclosed in Sun, modified by Tenny, comprising measuring, by the first mobile terminal, a Reference Signal Received Power (RSRP) value for at least one resource block in the second set of resource blocks whenever the first mobile terminal transmits uplink data to the wireless base station; determining a moving average RSRP value for the at least one resource block as each RSRP value of the at least one resource block in the second set of resource blocks is measured; and determining a RSRP standard deviation for the measured RSRP values, as taught in Wang. One is motivated as such in order to help reduce power consumption (See Wang Background; Summary).


Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chirag G Shah can be reached on (571) 272-3144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVE R YOUNG/Primary Examiner, Art Unit 2477